El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
*593 De la opinión de la corte inferior aparecen probados los siguientes Hechos: que el peticionario Había estado ejerciendo la profesión de arquitecto durante más de veinte años con anterioridad al 26 de abril de 1927 en que se aprobó la Ley No. 31; que dicho peticionario presentó a la junta una declaración jurada de acuerdo con la citada ley y que la junta se negó a expedirle la licencia. La corte entonces resolvió, como el peticionario Había cumplido con todos los requisitos de la ley y Había presentado una declaración jurada, que una carta particular de Guillermo Esteves, como presidente de la Junta de Ingenieros de Puerto Rico, no era la prueba en contrario exigida por la ley. La Sección pertinente de la ley se copia en el caso de Llovet v. Junta Examinadora, etc., ante p. 583. La corte, por tanto, resolvió que como no aparecía prueba en contrario, la junta estaba obligada a librar la licencia.
La apelante alega que la corte inferior cometió error, toda vez que sostiene que ésta se equivocó al decir que no Hubo ante la junta ninguna otra prueba que la carta del Sr. Esteves.
Convenimos con el apelado en que la apelante en su ale-gato no dijo claramente a esta corte en qué forma aparecía prueba en contrario de la solicitud radicada por el mismo pe-ticionario. No se nos refiere a las páginas de los autos, ni se nos Ha demostrado específicamente en forma alguna cómo resultaba prueba en contrario de la solicitud .radicada por el propio peticionario. En este caso el apelado admite que se-ría posible presentar prueba para demostrar que determi-nado peticionario no reunía los requisitos necesarios. No se Hizo en este caso. La apelante no nos convence que se co-metiera ningún error substancial en este caso, y, por tanto, siguiendo los casos de Ramón Llovet Díaz v. La Junta, ante p. 583; Luis 8. Arán Zuzuarregui v. La Junta, ante p. 589, y Rafael A. González v. Lá Junta, ante p. 591, la sentencia apelada debe ser confirmada.